Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on June 26, 2020, September 30, 2020, & September 30, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-20) in the reply filed on 06/23/2022 is acknowledged.											The Examiner listed three patentably distinct species, Species I, Species II, and Species III in the Species Requirement mailed on 04/25/2022. Species I (referring to Figs. 5 & 8-9) is related to the apparatus, wherein an upper surface of the plate is parallel to the substrate placed on the support unit. Species II (referring to Figs. 13-14), on the other hand, is related to the apparatus, wherein an upper surface of the plate is rounded and Species III (referring to Figs. 11-12) is related to the apparatus, wherein an upper surface of the plate is inclined along a radial direction of the substrate placed on the support unit. Examiner believes that Species I encompasses claims 1-2, 7-10, 12, 14-16 & 19-20; Species II encompasses claims 1, 3-4, 9-11, 14-15, 17 & 19-20; and Species III encompasses claims 1, 5-6, 9-10, 13-15, & 18-20. 			The Applicant has elected Species II and asserted that all 20 pending claims (claims 1-20) in this application falls under this Species II. The Examiner respectfully disagrees. As explained above, the Examiner believes that Species II only encompasses claims 1, 3-4, 9-11, 14-15, 17 & 19-20 and does not encompass claims 2, 5-8, 12-13, 16 & 18. Hence, only claims 1, 3-4, 9-11, 14-15, 17 & 19-20 will be examined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 11 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoichi et al. (Pub. No.: JP 2003/249427 (A)).
Regarding Claim 1, Shoichi et al. discloses an apparatus for treating a substrate, the apparatus comprising:					a housing having a treatment space therein (Fig. 1);							a support unit configured to support the substrate in the housing (Par. 0050-0051, Fig. 1 – substrate W; support unit comprising chuck 2);							a liquid dispensing unit configured to dispense a liquid onto the substrate supported on the support unit (Par. 0050-0051, Fig. 1 – liquid dispensing unit comprising nozzle 4);			a laser irradiation unit configured to irradiate a laser to an edge region of the substrate (Par. 0008-0009, 0050-0051, Fig. 1 – laser irradiation unit comprising laser oscillator 3; this prior art teaches a film removing device that irradiates a substrate with a laser beam to remove a film at a predetermined position on the substrate; this implies that the device is capable of removing a film from any position of the substrate whether it is the center of the substrate or the edge of the substrate); and										a controller configured to control the liquid dispensing unit and the laser irradiation unit (Par. 0050-0051, Fig. 1 - not shown in the Fig. but its presence implied), 					wherein the laser irradiation unit includes:								a plate provided on the liquid so as to be brought into contact with a surface of the liquid dispensed onto the substrate (Par. 0050-0051, Fig. 1 - plate 5 (guiding member)); and			a laser irradiation member configured to irradiate the laser to the edge region of the substrate, which is supported on the support unit, through the plate (Fig. 1 -laser irradiation member 3, as mentioned above, this prior art teaches a film removing device that irradiates a substrate with a laser beam to remove a film at a predetermined position on the substrate; this implies that the device is capable of removing a film from any position of the substrate whether it is the center of the substrate or the edge of the substrate).		
Regarding Claim 11, Shoichi et al., as applied to claim 1, disclose                                the apparatus, wherein the laser irradiation member includes a plate actuator configured to move the plate (Par. 0034, 0058-0059, Fig. 1 – plate actuator not shown but its presence implied), and 	wherein the controller controls the plate actuator to change a position of the plate to correspond to an irradiation position of the laser such that the laser is irradiated to a specific position of the plate while the irradiation position of the laser is changed (Par. 0034, 0058-0059, Fig. 1).		 
Regarding Claim 14, Shoichi et al., as applied to claim 1, disclose                                the apparatus, wherein the controller controls the liquid dispensing unit and the laser irradiation unit such that the liquid is dispensed and the laser is irradiated in a state in which the plate is brought into contact with the liquid (Par. 0034, 0058-0059, Fig. 1).		 
Regarding Claim 15, Shoichi et al. discloses an apparatus for treating a substrate, the apparatus comprising:					a housing having a treatment space therein (Fig. 1);							a support unit configured to support the substrate in the housing (Par. 0050-0051, Fig. 1 – substrate W; support unit comprising chuck 2);							a liquid dispensing unit configured to dispense a liquid onto the substrate supported on the support unit (Par. 0050-0051, Fig. 1 – liquid dispensing unit comprising nozzle 4); and		a laser irradiation unit configured to irradiate a laser to the substrate (Par. 0008-0009, 0050-0051, Fig. 1 – laser irradiation unit comprising laser oscillator 3),			wherein the laser irradiation unit includes:								a plate provided on the liquid so as to be brought into contact with a surface of the liquid dispensed onto the substrate (Par. 0050-0051, Fig. 1 - plate 5 (guiding member)); and			a laser irradiation member configured to irradiate the laser to the substrate, which is supported on the support unit, through the plate (Par. 0008-0009, 0050-0051, Fig. 1 – (Fig. 1 -laser irradiation member 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4, 9-10, 17, & 19-20 are rejected under 35 U.S.C. 103 as obvious over Shoichi et al. (Pub. No.: JP 2003/249427 (A)), as applied to claim 1 and claim 15.				
Regarding Claim 3, Shoichi et al., as applied to claim 1, does not explicitly disclose the apparatus, wherein an upper surface of the plate is rounded.						However, Shoichi et al. teaches 							         the apparatus, wherein an upper surface of the plate is parallel to the substrate placed on the support unit (Fig. 1).												It is important to note that Shoichi et al. teaches irradiating the substrate perpendicularly. The shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. Clearly, if the upper surface of the plate is parallel to the substrate, the laser beam can be made to irradiate the upper surface of the plate perpendicularly whereas if the upper surface of the plate is rounded the laser beam can still irradiate the plate perpendicularly as long as it irradiates the crest of the plate. Again, as mentioned above, the shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. 									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the plate of Shoichi et al. having upper surface parallel to the substrate with the plate having rounded upper surface in order to meet overall design considerations. 											Also, it is noteworthy that Shoichi et al. discloses the claimed invention except for the apparatus, wherein an upper surface of the plate is rounded. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the apparatus, wherein an upper surface of the plate is rounded, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding Claim 4, Shoichi et al., as applied to claim 3, does not explicitly disclose the apparatus, wherein the upper surface of the plate is convex.						However, Shoichi et al. teaches 							         the apparatus, wherein an upper surface of the plate is parallel to the substrate placed on the support unit (Fig. 1).												It is important to note that Shoichi et al. teaches irradiating the substrate perpendicularly. The shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. Clearly, if the upper surface of the plate is parallel to the substrate, the laser beam can be made to irradiate the upper surface of the plate perpendicularly whereas if the upper surface of the plate is convex the laser beam can still be made to irradiate the substrate perpendicularly but might have to go through a plurality of mirrors etc. Again, as mentioned above, the shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. 						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the plate of Shoichi et al. having upper surface parallel to the substrate with the plate having convex upper surface in order to meet overall design considerations. 											Also, it is noteworthy that Shoichi et al. discloses the claimed invention except for the apparatus, wherein an upper surface of the plate is convex. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the apparatus, wherein an upper surface of the plate is convex, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding Claim 9, Shoichi et al., as applied to claim 1, disclose                                the apparatus, wherein the laser irradiation member includes:					a light source (Fig. 1 – light source 3).								Shoichi et al. does not explicitly disclose 						         an optical-path changing member including a mirror configured to change a path of light irradiated by the light source, and								wherein the optical-path changing member further includes a mirror actuator configured to move the mirror. 												However, the EXAMINER takes OFFICIAL NOTICE that the use of mirrors and accessories such as mirror actuators to change an optical path is extremely well-known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt an apparatus wherein the laser irradiation member of Shoichi et al. includes an optical-path changing member including a mirror configured to change a path of light irradiated by the light source, and wherein the optical-path changing member further includes a mirror actuator configured to move the mirror in order to irradiate the plate at such an angle so that the beam strikes the substrate perpendicularly. 	 
Regarding Claim 10, Shoichi et al., as applied to claim 9, does not explicitly disclose 	                                the apparatus, wherein the controller controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated.										However, the EXAMINER takes OFFICIAL NOTICE that the use of the controller to controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated. is extremely well-known in the art. 											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt an apparatus wherein the controller of Shoichi et al. controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated in order to treat different areas of the substrate.
Regarding Claim 17, Shoichi et al., as applied to claim 15, does not explicitly disclose the apparatus, wherein the upper surface of the plate is convex.					However, Shoichi et al. teaches 							         the apparatus, wherein an upper surface of the plate is parallel to the substrate placed on the support unit (Fig. 1).												It is important to note that Shoichi et al. teaches irradiating the substrate perpendicularly. The shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. Clearly, if the upper surface of the plate is parallel to the substrate, the laser beam can be made to irradiate the upper surface of the plate perpendicularly whereas if the upper surface of the plate is convex the laser beam can still be made to irradiate the substrate perpendicularly but might have to go through a plurality of mirrors etc. Again, as mentioned above, the shape of the upper surface of the plate is not crucial as long as it is made sure that the laser beam hits the substrate perpendicularly. 						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the plate of Shoichi et al. having upper surface parallel to the substrate with the plate having convex upper surface in order to meet overall design considerations. 											Also, it is noteworthy that Shoichi et al. discloses the claimed invention except for the apparatus, wherein an upper surface of the plate is convex. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the apparatus, wherein an upper surface of the plate is convex, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding Claim 19, Shoichi et al., as applied to claim 15, disclose                                the apparatus, wherein the laser irradiation member includes:					a light source (Fig. 1 – light source 3).								Shoichi et al. does not explicitly disclose 						         an optical-path changing member including a mirror configured to change a path of light irradiated by the light source, and								wherein the optical-path changing member further includes a mirror actuator configured to move the mirror. 												However, the EXAMINER takes OFFICIAL NOTICE that the use of mirrors and accessories such as mirror actuators to change an optical path is extremely well-known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt an apparatus wherein the laser irradiation member of Shoichi et al. includes an optical-path changing member including a mirror configured to change a path of light irradiated by the light source, and wherein the optical-path changing member further includes a mirror actuator configured to move the mirror in order to irradiate the plate at such an angle so that the beam strikes the substrate perpendicularly. 	 
Regarding Claim 20, Shoichi et al., as applied to claim 19, discloses 	                                the apparatus, further comprising: a controller configured to control the liquid dispensing unit and the laser irradiation unit (Par. 0034, 0058-0059, Fig. 1 – not stated explicitly but its existence implied).											Shoichi et al., as applied to claim 19, does not explicitly disclose 	                                the apparatus, wherein the controller controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated.										However, the EXAMINER takes OFFICIAL NOTICE that the use of the controller to controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated. is extremely well-known in the art. 											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt an apparatus wherein the controller of Shoichi et al. controls the mirror actuator to change a position of the mirror such that a position in which the laser is irradiated to the substrate is changed while the laser is irradiated in order to treat different areas of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/30/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812